         Case 1:18-cv-02872-CRC Document 23 Filed 02/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARY SHIMP,                                  )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. 1:18-cv-2872 (CRC)
                                             )
ORACLE AMERICA, INC.                         )
                                             )
               Defendant.                    )
                                             )

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Mary

Shimp, and Defendant Oracle America, being all parties that have appeared in this action, hereby

agree and stipulate to the dismissal with prejudice of the above-captioned action.

                                                 Respectfully submitted,


   /s/ Marcus Massey                                 /s/ Steven W. Ray
Marcus T. Massey                                 Steven W. Ray, Esq.
D.C. Bar No. 1012426                             D.C. Bar No. 416740
Debra Soltis, Esq.                               Amy E. Smith, Esq.
D.C. Bar No. 435715                              D.C. Bar No. 1021672
Paul Kiyonaga                                    Alison D. Kewer, Esq.
D.C. Bar No. 428624                              Admitted Pro Hac Vice
Kiyonaga & Soltis, P.C.                          Isler Dare, P.C.
910 17th St., NW, Suite 800                      1945 Old Gallows Road, Suite 650
Washington, DC 20006                             Vienna, Virginia 22182
Phone: (202) 363-2776                            Phone: (703) 748-2690
dsoltis@kiyosol.com                              sray@islerdare.com
Counsel for Mary Shimp                           Counsel for Oracle America, Inc.




                                                 1
